Case 2:85-cv-04544-DMG-AGR Document 535 Filed 04/19/19 Page 1 of 4 Page ID #:25964



     1    CARLOS R. HOLGUÍN (Cal. Bar No. 90754)
          PETER A. SCHEY (Cal. Bar No. 58232)
     2
          Center for Human Rights & Constitutional Law
     3    256 South Occidental Boulevard
          Los Angeles, CA 90057
     4
          Telephone: (213) 388-8693
     5    Email: crholguin@centerforhumanrights.org
                 pschey@centerforhumanrights.org
     6
     7    Listing continues on next page
     8
          Attorneys for Plaintiffs
     9

    10
    11
    12
                               UNITED STATES DISTRICT COURT
    13
                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
    14
         Jenny Lisette Flores, et al.,           Case No. CV85-4544-DMG (AGR)
    15
                          Plaintiffs,            NOTICE OF MOTION AND MOTION FOR
    16
                                                 AWARD OF ATTORNEYS’ FEES AND
    17         v.                                COSTS
    18   William P. Barr, Attorney General, et   Hearing: May 17, 2019
         al.,                                    Time:    9:30 a.m.
    19
                                                 Room:    1st St. Courthouse
    20                    Defendants.
                                                          Courtroom 8C
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 535 Filed 04/19/19 Page 2 of 4 Page ID #:25965



     1   Counsel for Plaintiffs, continued
     2
         HOLLY S. COOPER (Cal. Bar No. 197626)
     3   Co-Director, Immigration Law Clinic
     4   CARTER C. WHITE (Cal. Bar No. 164149)
         Director, Civil Rights Clinic
     5   University of California Davis School of Law
     6   One Shields Ave. TB 30
         Davis, CA 95616
     7   Telephone: (530) 752-5440
     8   Email: hscooper@ucdavis.edu
                ccwhite@ucdavis.edu
     9

    10   LEECIA WELCH (Cal. Bar No. 208741)
         NEHA DESAI (Cal. RLSA Bar No. 803161)
    11   POONAM JUNEJA (Cal. Bar No. 300848)
    12   FREYA PITTS (Cal. Bar No. 295878)
         National Center for Youth Law
    13   405 14th Street, 15th Floor
    14   Oakland, CA 94612
         Telephone: (510) 835-8098
    15   Email: lwelch@youthlaw.org
    16          ndesai@youthlaw.org
                pjuneja@youthlaw.org
    17          fpitts@youthlaw.org
    18
         CRYSTAL ADAMS (Cal. Bar No. 308638)
    19   National Center for Youth Law
    20   1313 L St. NW, Suite 130
         Washington, DC 20005
    21
         Telephone: (202) 868-4785
    22   Email: cadams@youthlaw.org
    23
    24
    25
    26
    27
    28
                                                1       NOTICE OF MOTION AND MOTION FOR AWARD OF
                                                                                 ATTORNEYS’ FEES
                                                                    NO. CV 85-4544-DMG-AGR
Case 2:85-cv-04544-DMG-AGR Document 535 Filed 04/19/19 Page 3 of 4 Page ID #:25966



     1         PLEASE TAKE NOTICE that on May 17, 2019, at 9:30 a.m. or as soon thereafter
     2   as counsel may be heard, Plaintiffs will and do hereby move the Court for an order
     3   awarding them attorneys’ fees and costs pursuant to the Equal Access to Justice
     4   Act, 28 U.S.C. § 2412(d), for fees and costs incurred in securing and monitoring
     5   Defendants’ compliance with the Court’s order of July 30, 2018 (Dkt. #470).
     6         Plaintiffs aver that (1) they are prevailing parties; (2) Defendants’ position in
     7   this litigation was not substantially justified; and (3) no special circumstances make
     8   an award of fees unjust.
     9         This motion is based upon the annexed memorandum of points and
    10   authorities, Plaintiffs’ itemized statement and other supporting exhibits filed
    11   concurrently herewith, and upon all other matters of record.
    12   ///
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                    2          NOTICE OF MOTION AND MOTION FOR AWARD OF
                                                                                        ATTORNEYS’ FEES
                                                                           NO. CV 85-4544-DMG-AGR
Case 2:85-cv-04544-DMG-AGR Document 535 Filed 04/19/19 Page 4 of 4 Page ID #:25967



     1            This motion is made following the conference of counsel pursuant to Local
     2   Rule 7-3 which took place on April 11, 2019.1
     3       Dated: April 19, 2019.                 CARLOS R. HOLGUÍN
     4                                              PETER A. SCHEY
                                                    Center for Human Rights &
     5                                              Constitutional Law
     6
                                                    HOLLY COOPER
     7                                              CARTER WHITE
     8                                              University of California Davis School
                                                    of Law
     9

    10                                              LEECIA WELCH
                                                    NEHA DESAI
    11                                              POONAM JUNEJA
    12                                              FREYA PITTS
                                                    CRYSTAL ADAMS
    13                                              National Center for Youth Law
    14
    15                                               /s/ Carlos Holguín
    16                                               Carlos Holguín
    17
    18   ///
    19
    20
    21
    22
    23   1Plaintiffs are concurrently moving the Ninth Circuit for an award of EAJA fees
    24   and costs.

    25   Plaintiffs believe the instant fee request would be most efficiently resolved via
         mediation under the supervision of the Ninth Circuit’s Mediation Office. Should
    26
         mediation prove unavailable or unsuccessful, this Court’s greater familiarity with
    27   the issues herein would likely place it in a better position to decide a contested
         EAJA motion. In the event, Plaintiffs will voluntarily withdraw their Ninth Circuit
    28
         fee application.
                                                    3         NOTICE OF MOTION AND MOTION FOR AWARD OF
                                                                                       ATTORNEYS’ FEES
                                                                          NO. CV 85-4544-DMG-AGR
